Citation Nr: 1223506	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  07-08 303	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a left eye injury.  

2.  Entitlement to service connection for residuals of an ankle injury. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hypertension. 

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for burning sensation on left side of the body below the waist. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active duty from August 1971 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying entitlement to the benefits sought.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board remanded this case in May 2010.  The case has now been returned to the Board.  


FINDINGS OF FACT

1.  A November 2004 rating decision, of which the Veteran was notified by RO letter in that same month, confirmed and continued a denial of service connection for a left eye disorder, which was originally denied in a March 1976 Board decision on the basis that the claimed left eye disability did not have a causal nexus to an incident of the Veteran's service. 

2.  The evidence received since the November 2004 rating decision, when considered with the evidence previously of record, does not relate to an unestablished fact necessary to support the claim i.e., a nexus between current left eye disability and military service, and does not raises a reasonable possibility of substantiating the claim for service connection for a left eye disorder. 

3.  The Veteran did not have chronic ankle disability during active service and any current ankle disability, including any arthritis, was first demonstrated medically decades after service discharge and after the postservice development of nonservice-connected gout. 

4.  The Veteran was prescribed medication, including Colchicine, for treatment of nonservice-connected gout and gouty arthritis but it is less likely as not that 

causation or aggravation of his hypertension was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or an event not reasonably foreseeable.  

5.  The Veteran was prescribed medication, including Colchicine, for treatment of nonservice-connected gout and gouty arthritis but it is less likely as not that causation or aggravation of his burning sensation on left side of the body below the waist was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of November 2004, which confirmed and continued the denial of service connection for residuals of a left eye injury and of which the Veteran was notified is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

2.  The additional evidence submitted since the November 2004 rating decision is not new and material, and the claim of service connection for residuals of a left eye injury is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2011).  

3.  Chronic residuals of an ankle injury were not incurred in or aggravated by active service nor did arthritis manifest to a compensable degree within one year after service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

4.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for hypertension or worsening of hypertension as a result of medication prescribed by VA are not met.  38 U.S.C.A. § 1151 (2002); 38 C.F.R. § 3.361 (2011).  

5.  The criteria for compensation under 38 U.S.C.A. § 1151 for burning sensation on left side of the body below the waist are not met.  38 U.S.C.A. § 1151 (2002); 38 C.F.R. § 3.361 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Pursuant to the May 2010 Board remand, the Veteran was provided with a VCAA notice by letters, dated June 2010, August 2011, and September 2011.  He was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  He was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  

On the claim to reopen, the notices included the type of evidence needed to substantiate the claim to reopen, namely, new and material evidence, and the type of evidence necessary to establish the underlying claim of service connection, that is, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  That notice also informed him that evidence of a nexus between current left eye disability and military service was required. 

As to the claim for compensation under 38 U.S.C. § 1151 that notice informed the Veteran of the governing law and regulations as to such claims, as he was in the May 2010 Board remand.  That notice also informed the Veteran of how VA determined effective dates and disability ratings.  See Dingess, Id. 

And all of this was prior to readjudication of the claims in the March 2012 Supplemental Statement of the Case (SSOC).  An error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.  

As for content of the VCAA notice, the documents substantially comply with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the five elements of a service connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007); and of Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The RO has obtained the available service treatment records (STRs).  As was noted in a March 1976 Board decision denying service connection for, in part, a left eye disorder, the RO had requested all available STRs in July 1974, including those of treatment in Germany and at Ft. Bragg but was informed that all available STRs had already been forwarded.  Subsequently, the National Personnel Records Center indicated in February 1976 that no additional health records were on file. 

Moreover, in March 2012 the RO made a Formal Finding of Unavailability of the Veteran's STRs stating that clinical records from Fulda, Germany; Ft. Jackson, South Carolina; and Ft. Knox, Kentucky, were unavailable even after all efforts to obtain those records had been exhausted.  It was observed that attempts were made to obtain those records in October 2011, November 2011, and January 2012 but negative replies had been received in November 2011, January 2012, and February 2012.  Further, the Veteran had been informed of this but had not responded.  

The Veteran's postservice VA treatment records have also been obtained.  He declined the opportunity to testify in support of his claims.  

As to the application to reopen the claim for service connection for a left eye disorder, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is first presented.  Generally see 38 C.F.R. § 3.159(c)(4)(iii).  Such is not the case here.  

However, the Veteran was afforded a VA examination in conjunction with his claims for compensation under 38 U.S.C. § 1151 for hypertension and sensory abnormality of the left side and left lower extremity.  This examination yielded an informed medical opinion which directly responded to the questions posed in the Board's 2010 remand.  Accordingly, there has been substantial, if not actual full, compliance with that Board remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

The Veteran has not been afforded a VA examination as to claimed disability from an alleged inservice ankle injury because the evidence, including voluminous VA treatment records, is negative for any ankle pathology.  In other words, there is neither competent medical evidence of the existence of current ankle pathology, nor evidence of alleged ankle symptoms, except as shown to be due to postservice injury, until decades after military service.  

Also, the adequacy of the examinations and medical opinions obtained has not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

The Veteran has not identified any additionally available evidence for consideration in his appeal.  As there is no indication that he was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  


Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish the presence of a chronic disease during service there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or within a presumptive period under 38 C.F.R. § 3.307 permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause(s).  38 C.F.R. § 3.303(b).   

However, continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); and (2) that there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

New and Material Evidence Claim

In a March 1976 Board decision service connection was denied for, in pertinent part, a left eye disorder.  It was noted that the Veteran alleged that he had injured his left eye during service and had been treated for a week.  The available STRs were negative, including the pre-induction examination which noted that he had worn glasses.  The separation examination noted that he had vision in the left eye of 20/50 and the Board found that he had a refractive error, which was not a disability for the purposes of VA compensation.  The Board further noted that he had not received treatment for left eye disability shortly after service.  

Subsequently, the Veteran was notified by RO letter in May 1999 of a rating decision that month confirming and continuing the denial of service connection for, in pertinent part, a left eye disorder.  After the Veteran was provided notice of the decision, he did not appeal the rating decision, and it became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In March 2004 the Veteran applied to reopen the claim of service connection for a left eye disorder.  Thereafter, his application to reopen was denied in a November 2004, of which he was notified by RO letter of November 19, 2004.  

A claim will be reopened and re-adjudicated on the merits only if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the rating decision in November 2004 was the last final denial of the claim for service connection for a left eye disorder, the Board must review the evidence submitted since then to determine, regardless of how the RO ruled on the question, whether there is new and material evidence to reopen because reopening is jurisdictional.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  

However, in a merits determination the doctrine of the favorable resolution of doubt is applicable.  In this case, the doctrine of the favorable resolution of doubt is applicable in the claims for service connection for an ankle injury and for compensation under 38 U.S.C. § 1151.  When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").  

Evidence Previously Considered

The Veteran's October 1970 pre-induction examination found that his uncorrected distant visual acuity was 20/20 in the left eye.  His blood pressure was 100/60.  In an adjunct medical history questionnaire he reported having or having worn glasses.  His October 1972 separation examination noted that he had a scar on his left leg.  His blood pressure was 116/70.  His uncorrected distant visual acuity in the left eye was 20/50.  

In a May 1975 letter, in conjunction with an appeal of an August 1974 rating decision denying service connection for a left eye injury, the Veteran stated that he had injured his left eye during service and had been on sick call every morning for a week.  In a December 1975 letter he reported that in May 1972 while with the 1st Squadron mess facility in Fulda, Germany, he had had an eye injury.  He had been treated for it in August 1972 at the Womack Army Hospital in Ft. Bragg, North Carolina, while on leave from Germany.  Medics at Ft. Bragg determined that the injury was irritis which he had received from a grease burn.  He was still bothered by the injury.  

VA treatment records in 1998 show that in June he had left knee surgery.  An EKG at that time was abnormal.  Blood pressure readings were 131/90, 117/86, and 134/92.  Hypercholesterolemia was noted.   In January 1999 his blood pressure was 130/86 and it was noted that he had gout.  

In VA From 21-4142, Authorization for Release, in conjunction with the Veteran's February 1999 application to reopen his claim for service connection for residuals of a left eye injury, he reported that during service he had been examined and had worn an eye patch for a short period of time, and had then been issued glasses.  

VA treatment records show that May 2001 the Veteran had a history of gout and hypertension.  He had a questionable history of a light heart attack in 1997.  Also, he was to be given a trial of Colchicine for gout.  In November 2001 he reported having gout in both knees and having swelling and sharp pain with intermittent episodes of aching.  The pain was worse with walking or bending the knees.  He was to continue taking Allopurinol and Colchicine on a daily basis.  In March 2003 he reported having low back pain which radiated down both legs, below the knees.  In April 2003 it was noted that the Veteran was given Colchicine 0.6 mg. q.d. and Allopurinol for gout.  In 2004 it was noted that he had low back pain and had benign hypertension which was under good control.  

Additional Evidence

The additional evidence since the November 2004 rating decision denying reopening of the claim for service connection for residuals of a left eye injury, includes duplicates of VA treatment records which were previously on file.  However, there are also additional VA treatment records since 1977 which were not on file at the time of the November 2004 rating decision.  

A 1977 VAOPT record shows that the Veteran had tenderness in multiple joints due to bruising in a football game, this included tenderness of the left ankle but an X-ray of his left ankle was normal.  VA treatment records show that during VA hospitalization in December 1986 he wore glasses for hyperopia but did not have glaucoma.  In 2001 he had presbyopia and hyperopia.  

In a November 2004 statement the Veteran reported that during service in Germany in 1972 hot grease splattered into his left eye and he was flown by helicopter to a hospital in Germany.  He stated that he had been prescribed too large a dosage of Colchicine for his gout.  In a December 2004 letter he stated that in 2002 a physician had told him that Colchicine was for use only for acute attacks of gout and not daily use and, so, the physician had told the Veteran to discontinue taking Colchicine.  For two years he had had a burning sensation down the left side of his body from the waist down.  In another statement in December 2004 he reported having injured his ankle in 1971.  

Copies of drug monographs and other documentation pertaining to Colchicine are on file and at least two of these show that recognized side effects of this medication include peripheral neuritis, and numbness and tingling of the legs and arms.  

A January 2005 VAOPT record reflects assessments of astigmatism and possible glaucoma.  At that time the Veteran's intraocular pressure was 21 in the right eye and 24 in the left eye.  In May 2005 glaucoma was suspected because he had optic nerve cupping. 

Two lay statements dated May and June 2005 from individuals who know the Veteran attested to his having had symptoms of pain and a burning sensation to the left lower extremity.  

In a June 2005 statement the Veteran reported that Colchicine had caused his blood pressure to become even more elevated.  

On file is an October 2005 opinion of a VA physician that had reviewed the Veteran's chart.  It was reported that the Veteran had been diagnosed with gouty arthritis since May 2001.  He had been on Allopurinol and Indometacin, as needed, since then.  Colchicine was added in November 2001 because he had been complaining of recurrent severe pain in his knees, off and on, and once in his 1st metatarsophangeal joint.  It was sated that Colchicine was used for treatment not only of acute attacks of gouty arthritis but also for prevention of recurrent acute attacks of gout.  As shown by the records which were reviewed, the Veteran had been coming to Primary care clinics or emergency rooms with acute pain from gout, off and on, almost every four to five months.  In such cases, Colchicine can be given daily in a dose of 0.6 mgs. once daily on a long term basis, which was rightly prescribed for this Veteran.  

It was also stated that the Veteran had a long history of hypertension and had been on anti-hypertensive medication since May 2001, much before Colchicine was started.  Moreover, hypertension was not a side-effect of Colchicine, even when given on a long term daily basis. 

It was further reported that the Veteran had been complaining of low back pain with radiation of pain into his legs for a long time.  A November 2002 clinical note reflects his complaint of low back pain and his statement that he was evaluated for this by a private physician at his work place for work related difficulties, had low back X-rays, and had an abnormal findings in his lower vertebrae, for which he was advised to exercise for one week and which had relieved his back pain.  However, he had been coming to his private provider and to emergency rooms every few months with recurrent low back pain with radiation of pain into his legs.  His complaints of burning pain on the left side of his body, below the waist, seemed more likely to be radiculopathy from low back pain than a side effect of Colchicine.  

In summary, the VA physician stated that it was her opinion that the Veteran's symptoms of hypertension and burning on the left side of his body, below the waist, were not likely to be related to his treatment with Colchicine, which was given in adequate doses to control his recurrent attacks of gout.  

In the Veteran's April 2006 Notice of Disagreement (NOD) he reported that his left eye injury occurred in Germany and his ankle injury had occurred during basic training.  

In two May 2010 letters from the Veteran's employer it was stated that he had missed work due to swelling of his feet.  This had occurred several times and because of the frequency of this and the unexpected regularity, there was hardship on others.  In a letter from a co-worker it was reported that the Veteran often had to sit down while at work due to leg pain.  

In a June 2010 letter the Veteran reported that in September 1973 he had been admitted to a VA Medical Center in Fayetteville, North Carolina, during which time he had had minor eye surgery.  

On VA examination in February 2011, conducted pursuant to the May 2010 Board remand, the Veteran's claim file and medical records were reviewed.  The Veteran related having had the acute onset of left lower extremity pain in November 1972, with a gradual onset, upon going to bed one night.  The pain had been from the left knee all the way down to the foot.  It got much worse in 1978.  He denied a history of similar symptoms.  He had no history of symptoms in other extremities.  He reported that the burning pain became worse in the 1990s, while taking Colchicine, and that he had been instructed to take this daily for about five years.  The symptom had progressively worsened and he now had continuous burning pain which caused his left to feel weak at times.  His left knee arthroscopic surgeryhad not resulted in any change in his left lower extremity symptoms.  He now used a cane intermittently, but not at the time of the current examination.  

After a physical examination it was noted that a website (www.drugs.com) indicated that chronic daily dosage of Colchicine for prevention of gout was 0.5 to 0.6 mgs. daily, and up to as much as 1.8 mgs. daily.  

It was stated that no diagnosis was made as to the Veteran's complaint of burning pain in the left lower extremity due to a lack of necessary physical findings.  Thus, there was no evidence to indicate any negative effects or residuals of the period of daily Colchicine therapy in the case of this Veteran.  The rationale was that there was no clinical evidence to support the complaint's of burning pain of the left lower extremity.  Pain was a subjective phenomenon and, in this instance, there was no evidence of identifiable pathology that would explain the complaint of pain in that area.  While peripheral neuritis could be a side effect of Colchicine therapy, it was noted that the Veteran described the presence of burning pain in the left lower extremity many years before he was started on Colchicine.  Such being the case, it was not medically possible that Colchicine could have been responsible for causing his left lower extremity pain.  Additionally, in that no pathologic process could be presently identified or quantified that would explain his pain in that area, it could be reasonably concluded that he could not have suffered any aggravation of his burning left lower extremity pain from Colchicine therapy.  

Furthermore, it was medically unlikely that peripheral neuritis or numbness and tingling in the arms and legs of the type that could possibly occur as a side effect of Colchicine therapy would involve only a single extremity, as this Veteran described.  However, also given the absence of a diagnosis, as stated above, it could be reasonably be further concluded that the Veteran's burning left lower extremity pain could not have occurred as either a foreseeable or an unforeseeable event of his Colchicine therapy.  It was additionally commented that letters in 2000 from the Veteran's co-workers on file in support of the Veteran's claim described his difficulty with pain in both lower extremities from swelling after standing for long periods of time.  Recurrent swelling of the lower extremities would not be due to Colchicine effects.  It should also be noted that the Veteran was seen by his VA primary care provider in August 2009 and again in February 2011, at which times his distal lower extremities were examined with the results being documented as normal, including neurosensory testing results, as well as absence of edema of the distal lower extremities.  This documentation provided further lack of evidence of a peripheral neuropathy or neuritis involving either lower extremity because neuropathy or neuritis presented with abnormal neurosensory findings.  

Lastly, the Veteran had alleged that his Colchicine therapy had resulted in aggravation of his hypertension.  The current body of medical literature indicated that 90 to 95 percent of cases of hypertension occur without an identifiable cause, and Colchicine had not been found to cause or aggravate hypertension.  With reference to a period of elevate blood pressures during his Colchicine therapy, there was likewise no evidence to implicate Colchicine as the cause of these elevated blood pressures nor was there evidence to indicate any residuals of the same.  

In a February 2012 letter G. H. stated that he was a witness to the injuries the Veteran sustained in basic training.  The Veteran's left ankle injury occurred during routine training in either October or November 1971.  He was transported to the field hospital for treatment.  Afterwards, he had had to be transported by a vehicle to all training and was supported by crutches during range firing and other training events.  After arriving in Germany, he sustained an eye injury as a result of other soldiers not following standard operating procedures in that they had poured water into hot grease.  Due to this injury, the Veteran was transported to a hospital and kept overnight, and the next day he had been excused from all duties and training events. 

Analysis

If a veteran's STRs are unavailable, VA's duties to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Where the "service medical records are missing... the Board [may not] wrongly equate the absence of medical corroboration with 'negative evidence.'  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone."  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  However, the absence of STRs does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit of the doubt doctrine.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Also, having lost or fire-related STRs does not create an adverse presumption against VA.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

Reopening

The Board has reviewed the evidence since the rating decision in November 2004 and finds that the evidence is not new and material because it does not relates to an unestablished fact necessary to substantiate the claim of service connection for a left eye disorder.  Specifically, the additional evidence does not show that the Veteran now has an acquired disability of the left eye which is related in any manner to his military service.  

Congenital or developmental defects, e.g., refractive error of the eyes and personality disorders, as such are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  In Terry v. Principi, 340 F.3d 1378, (Fed. Cir. 2003) the United States Court of Appeals for the Federal Circuit upheld the validity of 38 C.F.R. § 3.303(c).  Consequently, there is a lack of entitlement under the law to service connection for a congenital or developmental defect, unless the evidence shows that it was subject to a superimposed disease or injury during military service that resulted in increased disability.  See VAOPGCPREC 82-90. 

The 1976 Board decision found that the evidence only showed that the Veteran had a refractive error during service.  This conclusion was apparently based upon the medical history questionnaire in conjunction with the pre-induction examination which noted that he had worn glasses prior to military service.  The additional evidence merely confirms that he has a refractive error.  

While the Veteran has reported that he had minor eye surgery at a VA facility in September 1973, the RO has made extensive effort to locate all of his VA records and no such records are on file.  Moreover, the Veteran has not indicated what type of alleged eye surgery he may have had or how, even assuming he had such eye surgery, it relates to his military service, including any reported splashing of hot grease into his left eye during service. 

The additional evidence also includes VA clinical records showing that it is suspected that the Veteran may have glaucoma.  However, these records do not document that he now actually has glaucoma much less how any glaucoma, if it exists, is in any way related to the Veteran's period of military service decades prior to the first suspicion that he might have glaucoma.  Moreover, the records suggest that it is suspected that the Veteran has glaucoma in both eyes, and not just the left eye which it is alleged was injured during active service.  Significantly, there is nothing in the record which even remotely suggests that any glaucoma, if it exists at all in either eye, would occur in both eyes due to an injury limited solely to the left eye decades earlier.  

The additional evidence continues to show that the Veteran had refractive errors of the eyes, including presbyopia, which is due to ageing, and hyperopia.  Hyperopia is defined as 'that error of refraction in which rays of light entering the eye parallel to the optic axis are brought to a focus behind the retina, as a result of the eyeball being to short from front to back ... Called also farsightedness and hypermetropia.'  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 797 (28th ed. 1994)."  Moreno v. West, No. 98-1667 (nonprecedential Order June 20, 2000) (see also 17 Vet. App. 363 (Table)).  However, there is no competent evidence which even remotely suggests that any refractive error that the Veteran had during active military service was in any way aggravated or made worse due to a left eye injury.  

As to the other voluminous up-dated VA outpatient records, these are not both new and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  

As to the additional lay statement from a service comrade, that person is competent to attest to that which was observable to him.  Thus, for the limited purpose of adjudicating entitlement to reopening, the Board assumes that the Veteran did sustain an injury, from hot grease, as described by the Veteran and his service comrade.  However, neither the Veteran nor his service comrade are competent to attest that his current refractive error, which by its very nature pre-existed the Veteran's military service, or even any glaucoma, if the latter exists at all, are in any way related to such an inservice eye injury or that a pre-existing refractive error worsened due to an inservice eye injury.  

Accordingly, the Board must find that the additional evidence which is new, is not material because it does not establish the existence of an acquired disability of the left eye, much less one which could be attributed to the Veteran's military service decades earlier.  Thus, the Board must conclude that the additionally received evidence is not both new and material and, so, the claim for service connection for a left eye disorder is not reopened.  

Ankle Injury

Since the competent evidence does not demonstrate that the Veteran had arthritis of any joint, much less an ankle during service, which can only be confirmed by X-rays (and he does not contend that he did have arthritis during service), the Board must assess the competency and credibility of the Veteran's lay statements regarding continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, there is a two-step analysis, the first step of which is to analyze the competence of the evidence and, if competent, the second is an analysis of the credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  In other words, unlike the application to reopen the claim for service connection for a left eye disorder, the Board must discuss the credibility of any lay evidence.  

In the first step, the analysis of the competency of lay evidence, it must be determined whether the symptoms of the claimed disability are simple and capable of lay observation.  If so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, continuity of symptomatology can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

In this context, the Veteran and his service comrade are competent to describe the ankle injury and treatment he received during military service.  

The Veteran is also competent to provide his lay observations as to the onset and continuity of any observable injury symptoms; but the Board must also determine the credibility of any such lay statements.  It is significant to observe that until recently he had never reported having been treated for any injury during active service, despite his having previously file a claim for service connection for other disabilities only a few years after his active service (which were adjudicated in the 1976 Board decision).  

Assuming that it is implicitly argued that the Veteran had symptoms of arthritis or other pathology of an ankle during or immediately following his military service, or both, the absence of corroborating medical evidence of continuous postservice symptoms is only one factor, and may not be the determinative factor, in assessing credibility.  

Also, a layperson is generally not competent to attest that what was experienced inservice caused the symptoms (to which he is competent to attest) when the disability is not clinically shown to have manifested until years after service, particularly when there are other alternative reasons for the cause of his symptoms (in this case the aging process, and his postservice gout).  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  In other words, evidence of medical causation of symptoms in some cases, such as this, requires competent medical evidence because the etiology of arthritis, as in this case, is not something to which laypersons are competent to attest.  In sum, a lay person is not qualified to render a medical opinion as to a diagnosis or as to medical causation in complex matters, such as that now before the Board.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  A diagnosis requires the application of medical expertise to facts, including a description of history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  Therefore, competent medical evidence is necessary to establish the nexus in this case.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Savage v. Gober, 10 Vet. App. 488 (1997) (where the disability is of the type as to which lay observation is not competent to identify its existence, medical evidence, and not simply a showing of continuity of symptoms, is needed to provide a nexus between the Veteran's in-service symptoms and currently diagnosed disability).  

In this case, the postservice clinical evidence shows there is no corroborating evidence of postservice complaints as to an ankle, other than from a postservice injury, until at least after the Veteran developed gout.  The evidence does not show that any trained medical professional related the symptoms or any pathology of the Veteran's ankle to any inservice injury, or any other inservice event.  Rather, it was not until recent years, and after he had postservice onset of gout, that the Veteran first related his putative ankle disability to an inservice injury.  

Accordingly, as discussed above, because of the lapse of time in recollecting the symptoms of ankle disability after service, the absence of corroborating medical evidence, and the fact that only recently has there been corroborating evidence of ankle symptoms and evidence of postservice injury and gout, no credibility can be given to any asserted history of inservice onset and continuity of postservice symptomatology.  Also, the Board observes that the Veteran offers no rationale for why, and in light of the fact that neither he nor his service comrade allege that he had an inservice fracture, if he indeed did have continuous postservice symptoms from an inservice injury he did not seek treatment prior to his developing gout many years after service.  

In sum, the only evidence supporting the contention that the Veteran's ankle symptoms are due to inservice injury comes from the Veteran himself which, for the reasons explained are not credible.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported that he was given a diagnosis during service of any chronic arthritis or injury residuals (the 2nd circumstance under Jandreau).  Nor has he described symptoms supported by a later diagnosis of inservice incurrence of a chronic arthritis from trauma or injury residuals, by a medical professional (the 3rd circumstance under Jandreau).  

In the same way, even assuming the Veteran had arthritis the Board observes that the etiology of any arthritis would be a complex medical condition not capable of being diagnosis by untrained laypersons.  In other words, it would not be a simple identification that a lay person is competent to make.  There is no indication that the Veteran or his representative has the requisite medical training or expertise to opine as to the etiology of any current ankle pathology.  There is no suggestion in the record that anyone with medical training has ever related the Veteran's ankle pathology symptoms to his military service, including any inservice injury.  

Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a favorable determination as to the claim for service connection.  Hence, the Veteran's lay assertions in this regard have no probative value. 

Thus, the Board concludes that any disability which the Veteran now has of an ankle is due either to gout or the aging process, both of which originated decades after service and, so, did not result from inservice cause, including injury or other event.  Accordingly, service connection for residuals of an ankle injury is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

38 U.S.C. § 1151

38 U.S.C.A. § 1151 provides that service connection for the cause of a Veteran's death may be awarded for a qualifying death of a Veteran in the same manner as if such additional disability were service-connected.  The enabling regulation is 38 C.F.R. § 3.361.  

Except as to claims based on Compensated Work Therapy (under 38 C.F.R. § 3.361(A)(2)), 38 C.F.R. § 3.361(a) states 38 C.F.R. § 3.361 governs original claims and claims to reopen for benefits under 38 U.S.C.A. § 1151 which are received on or after October 1, 1997.  

Under 38 C.F.R. § 3.361(c) claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  

38 C.F.R. § 3.361(c)(1) provides that to establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  

38 C.F.R. § 3.361(c)(2) provides that hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 

38 C.F.R. § 3.361(c)(3) provides that additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event  that directly caused the disability or death, as distinguished from a  remote contributing cause.  

38 C.F.R. § 3.361(d)(1)(i) provides that to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

Also, 38 C.F.R. § 3.361(d)(2) provides that whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

Compensation under 38 U.S.C.A. § 1151 for hypertension

It is undisputed that the Veteran developed hypertension prior to taking medication prescribed by VA for treatment of his gout, including Colchicine.  In assessing the Veteran's statement that taking Colchicine aggravated his nonservice-connected hypertension, the Board must conclude that this, in essence constitutes a medical opinion offered by the Veteran in support of his claim.  However, whether Colchicine, or any other medication, can actually worsen or aggravate pre-existing hypertension is a complex medical question which requires medical knowledge, training, and expertise.  Here, the Veteran does not have such medical knowledge, training, and expertise.  Thus, the Veteran is not competent to attest that his taking medication prescribed by VA, including Colchicine, worsened or aggravated his pre-existing hypertension.  Rather, this requires competent medical evidence.

Here, the only competent medical evidence addressing this question is that of the 2005 VA medical opinion that hypertension was not a side-effect of Colchicine, even it is was given on a long term daily basis.  Even if the 2005 opinion were interpreted as to address only the question of causation and not aggravation, the more recent 2011 opinion was that Colchicine had not been found to cause or aggravate hypertension and, with reference to a period of elevate blood pressures during his Colchicine therapy, there is no evidence to implicate Colchicine as the cause of these elevated blood pressures nor was there evidence to indicate any residuals of the same. 

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for compensation under 38 U.S.C. § 1151 for hypertension.  

Compensation under 38 U.S.C.A. § 1151 for burning sensation on left side of the body below the waist

As with the claim for compensation for hypertension, the matter of whether Colchicine, or any other medication, can actually cause or aggravate neuropathy is a complex medical question which requires medical knowledge, training, and expertise.  Here, the Veteran does not have such medical knowledge, training, and expertise. 

As to the Veteran's statement that a VA physician informed him that he should not have been prescribed Colchicine in such a large dosage or on a daily basis, or both, the underling medical nature of this evidence has been too diluted, having been filtered through the Veteran's lay sensibilities and, so, is too inherently unreliable, to constitute competent medical evidence.  See generally Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Warren v. Brown, 6 Vet. App. 4 (1993); and Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Addressing next the matter of the medical information submitted by the Veteran, the Board finds that it is not of such probative value as to outweigh the negative medical opinions on file.  Here, the articles in question are only generic in nature and do not address the facts of this specific case with any degree of certainty.  Thus, the articles can do no more than to suggest an extrapolation or inference of a possible causal relationship between taking Colchicine and the development of neuropathy.  Additionally, the articles do not address the possibility of other conditions which might have a relevant causal relationship with the Veteran's neuropathy.  In this case, such other possible causation is his nonservice-connected low back disability with symptoms of radiculopathy.  See generally Sacks v. West, 11 Vet. App. 314, 317 (1998); Utendahl v. Derwinski, 1 Vet. App. 530 (1990); Libertine v. Brown, 9 Vet. App. 521 (1996); and Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

Here, the only competent medical evidence addressing the relevant questions before the Board are the 2005 VA medical opinion and the more recent 2011 VA medical opinion.  Both of these opinions are unfavorable and refute, rather than support or buttress, the claim.  The opinions were rendered after reviewing the claim files and the recent 2011 opinion even addressed the lay evidence on file which had been submitted to support the Veteran's claim.  However, the 2011 opinion noted that these lay statements attested to the Veteran's having lower extremity swelling, which was not consistent with an effect due to Colchicine.  Likewise, the lay evidence was that the Veteran had swelling of both legs, and this is not consistent with the Veteran's statements that his neuropathy affects only his left side and left lower extremity.  Likewise, unlike the medical treatises, the opinions indicate that the most likely cause of neurologic symptoms in the Veteran's left lower extremity is his nonservice-connected lumbosacral pathology with indications of radiculopathy, i.e., neurologic symptoms, affecting one or both lower extremities.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for compensation under 38 U.S.C. § 1151 for a burning sensation on left side of the body below the waist.  


ORDER

New and material evidence not having been received, the application to reopen the claim for service connection for residuals of a left eye injury is denied.  

Service connection for residuals of an ankle injury is denied. 

Compensation under 38 U.S.C.A. § 1151 for hypertension is denied. 

Compensation under 38 U.S.C.A. § 1151 for burning sensation on left side of the body below the waist is denied.  



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


